DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in reply to the communications filed on 08 June 2021.
Claims 1 and 3 have been amended.
Claims 20-27 have been added
Claims 1-27 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2021 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (i.e. a method and apparatus)
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1 and 3 recite in part, administering assessment questions… to determine assessment data comprising responses of the potential candidates to the assessment questions;  analyzing the assessment data… to determine the personality assessments of the potential candidates; correlating the personality assessments of the potential candidates, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the potential candidates falls under; displaying the personality assessments of the potential candidates; displaying the determined personality profiles of each of the potential candidates along with their individual characteristics and determining which of the potential candidates to hire based on the displayed personality assessments, the displayed determined personality profiles, and the displayed individual characteristics.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally apply the concept of comparing potential candidates for hiring based on personality assessments, personality profiles and individual characteristics in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to the claimed process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The background does not provide any indication that the computer is anything other than a generic, off-the-shelf computer component (see specification at [0032]), and the Symantec, TLI, and OIP Techs court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, receipt, presentation of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept.
Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claim is ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-27 do not add “significantly more” to the abstract idea. For example, claim 2-27 further describe the abstract concept in claim 1 by reciting steps of comparing the personality assessments, further definitions of the personality assessments and types of information displayed. The additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Novack (US 2009/0299993 A1) in view of Wood et al (US 2002/0045154 A1).
Claim 1: Novack discloses a method for comparing potential candidates for hiring based on personality assessments of the potential candidates comprising: 
administering assessment questions through individual processors to determine assessment data comprising responses of the potential candidates to the assessment questions (See Fig. 1A. candidate computer system. [0044] The process 200 may prompt the candidate 118 for further information in the form of answers to questions targeting specific behavioral and competency areas. Based on this information, the process 200 quantitatively assesses (230) the candidate's behavioral and personality traits and level of competency in various areas. The process 200 may also assess (232) the candidate's integrity. P[0045]: The processes 200 uses different query techniques to solicit information from the candidate 118 for the purpose of determining the quantitative assessments. Through the Web portal 152, the platform 112 presents a query, which may be represented as query signal, to the candidates 118 via the console 116b. The query includes questions, e.g., subjective questions to elicit information from the candidate 118. The candidate 118 enters a response to the query into the client 114b via the console 116. The candidate's response is represented as a response signal and is sent from the client 114b to the platform 112.);
analyzing the assessment data with a computer processor, coupled through a network to the individual processors, to determine the personality assessments of the potential candidates (see P[0044]: The process 200 may prompt the candidate 118 for further information in the form of answers to questions targeting specific behavioral and competency areas. Based on this information, the process 200 quantitatively assesses (230) the candidate's behavioral and personality traits);
 displaying the personality assessments of the potential candidates along with their individual characteristics (see P[0074]: After receiving the employer's selection of a candidate from the search results, the process 300 optionally provides the employer 117 with access to a number of additional features, which include additional behavioral assessments (356), skill-specific assessments (358), and role-specific assessments (360), background screening (362). P[0086]: FIG. 5 shows an example of a results report 500 that shows candidates that have been returned in response to the query. The candidates are automatically rank-ordered based upon their match to the career role, which is represented by a score that has been calculated, for example, based on the quantitative assessments and based on the weightings for the competency areas and types of assessments assigned by the employer 118 in the search console 400. The results report 500 provides the employer 117 with links to additional features, such as detailed behavioral assessments); and 
determining which of the potential candidates to hire based on the displayed personality assessments and the displayed individual characteristics (see P[0010]: Employers and recruiters can quickly determine which candidates are a best fit for an employment position according to how the candidates scores compare with each other.  P[0072]: After considering information shown in the search results, the employer 117 may decide to take the next step to contact a candidate featured in the results).
Novack does not expressly disclose correlating the personality assessments of the potential candidates, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the potential candidates falls under but Wood, an analogous art of finding potential employee by using personality assessments teaches, correlating the personality assessments of the potential candidates, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the potential candidates falls under (see P[0045]:  identifies and measures the characteristics of the user to classify the user into a selected personality scheme. P[0181]: raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile can be compared to personality models. P[0191]: The selected personality model(s), and scores received, and the data collected from Module 1000 are then used at 2400 to select the type of classification algorithm to be used in categorizing users. In cases where a single personality model is selected, the classification of the user is the same as the result received from block 2300. However if multiple models are used, step 2400 will further categorize the user by selecting a model to incorporate many personality, psychographic, demographic, and behavioral models. The system is able to recognize certain question and test combinations and then access the database 2500 to retrieve the selected classification scheme.
Wood further teaches, displaying the determined personality profiles of each of the potential candidates and determining which of the potential candidates to hire based the displayed determined personality profiles (see P[0336]: The people matching feature 3200C is not limited to any specific application. The user may also make the request to simply find the best suited, or least suited, people for either a job position, friendship, or date. In each of these different applications, the system will offer a list of characteristics from which the user may make selections. P[0337] For example, the system can be used to find/match people based upon a selection of personality traits, skills, competencies, attitudes, beliefs, behaviors, psychographic, demographic and resume items. An employer may wish to search the database based upon personality type, or specific characteristics, to find people that are best suited for a particular job. The system can also be used to find people with particular skills or competencies, or other characteristics that are best suited for a job).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the  candidate recruiting service of Novack, correlating the personality assessments of the potential candidates, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the potential candidates falls under, displaying and determining which of the potential candidates to hire based the displayed determined personality profiles as taught by Wood with the motivation of “find[ing] people that are best suited for a particular job” (Wood, P[0350]).
Claim 2: Novack further discloses wherein the displaying the personality assessments of the potential candidates comprises displaying the personality assessments of the potential candidates side-by-side (see P[0055]: request to compare results against another candidate. After the process 200 receives (250) a request for a cross -candidate comparison and permission from the other candidate, the process 200 generates (252) a side-by-side comparison report and provides the report to both parties. The side-by-side report includes a comparison of the candidates' personality and behavioral traits and competency areas.). 
Claim 3: Novack discloses an apparatus for comparing potential candidates for hiring based on personality assessments of the potential candidates comprising (see fig. 1: a candidate recruiting system);
a computer processor coupled with a medium storing assessment questions (see P[0020]: Referring to FIG. 1A, a candidate recruiting system 100 includes a platform 112 coupled to client computers 114a-114d (collectively referred to as "clients 14") via a network 124 (e.g., a LAN, WAN, the Internet, or a combination thereof), and a database 126 coupled to the platform 112.  P[0045]: Through the Web portal 152, the platform 112 presents a query, which may be represented as query signal, to the candidates 118 via the console 116b. The query includes questions, e.g., subjective questions to elicit information from the candidate 118); 
individual processors coupled through a network to the computer processor (see Fig. 1A); and 
displays coupled to the individual processors wherein the individual processors and the computer processor are collectively programmed to (see P[0036]: Each of the processors 140 and 160 process one or more signals received as inputs to generate one or more output signals. The information represented in a signal is transduced or rendered to an observable form though an output device, e.g., a monitor, speakers, printer, etc. Examples of transducing a signal to an observable form include but are not limited to one or more of: displaying information encoded in the signal onto a monitor or screen. P[0035]: The processor 160 executes software): 
administer the assessment questions through the individual processors and the displays to determine assessment data comprising responses of the potential candidates to the assessment questions (See Fig. 1A. candidate computer system. P[0044]: The process 200 may prompt the candidate 118 for further information in the form of answers to questions targeting specific behavioral and competency areas. Based on this information, the process 200 quantitatively assesses (230) the candidate's behavioral and personality traits and level of competency in various areas. The process 200 may also assess (232) the candidate's integrity. P[0045]: The processes 200 uses different query techniques to solicit information from the candidate 118 for the purpose of determining the quantitative assessments. Through the Web portal 152, the platform 112 presents a query, which may be represented as query signal, to the candidates 118 via the console 116b. The query includes questions, e.g., subjective questions to elicit information from the candidate 118. The candidate 118 enters a response to the query into the client 114b via the console 116. The candidate's response is represented as a response signal and is sent from the client 114b to the platform 112.); 
analyze the assessment data with the computer processor to determine the personality assessments of the potential candidates (see P[0044]: The process 200 may prompt the candidate 118 for further information in the form of answers to questions targeting specific behavioral and competency areas. Based on this information, the process 200 quantitatively assesses (230) the candidate's behavioral and personality traits); 
display the personality assessments of the potential candidates on a display to a third party (see P[0086]: FIG. 5 shows an example of a results report 500 that shows candidates that have been returned in response to the query. The candidates are automatically rank-ordered based upon their match to the career role, which is represented by a score that has been calculated, for example, based on the quantitative assessments and based on the weightings for the competency areas and types of assessments assigned by the employer 118 in the search console 400. The results report 500 provides the employer 117 with links to additional features, such as detailed behavioral assessments); and 
allow the third party to determine which of the potential candidates to hire based on the displayed personality assessments (see P[0010]: Employers and recruiters can quickly determine which candidates are a best fit for an employment position according to how the candidates scores compare with each other.  P[0072]: After considering information shown in the search results, the employer 117 may decide to take the next step to contact a candidate featured in the results).
Novack does not expressly disclose correlating the personality assessments of the potential candidates, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the potential candidates falls under but Wood, an analogous art of finding potential employee by using personality assessments teaches, correlating the personality assessments of the potential candidates, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the potential candidates falls under (see P[0045]:  identifies and measures the characteristics of the user to classify the user into a selected personality scheme. P[0181]: raw data provided by each user via their answers and behaviors and collected in Module 1000 are scored and compiled by algorithms and standardized into alphanumeric representations in Module 2000. This sub-process standardizes the data so that the user's profile can be compared to personality models. P[0191]: The selected personality model(s), and scores received, and the data collected from Module 1000 are then used at 2400 to select the type of classification algorithm to be used in categorizing users. In cases where a single personality model is selected, the classification of the user is the same as the result received from block 2300. However if multiple models are used, step 2400 will further categorize the user by selecting a model to incorporate many personality, psychographic, demographic, and behavioral models. The system is able to recognize certain question and test combinations and then access the database 2500 to retrieve the selected classification scheme.
Wood further teaches, displaying the determined personality profiles of each of the potential candidates and determining which of the potential candidates to hire based the displayed determined personality profiles (see P[0336]: The people matching feature 3200C is not limited to any specific application. The user may also make the request to simply find the best suited, or least suited, people for either a job position, friendship, or date. In each of these different applications, the system will offer a list of characteristics from which the user may make selections. P[0337] For example, the system can be used to find/match people based upon a selection of personality traits, skills, competencies, attitudes, beliefs, behaviors, psychographic, demographic and resume items. An employer may wish to search the database based upon personality type, or specific characteristics, to find people that are best suited for a particular job. The system can also be used to find people with particular skills or competencies, or other characteristics that are best suited for a job).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the  candidate recruiting service of Novack, correlating the personality assessments of the potential candidates, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the potential candidates falls under, displaying and determining which of the potential candidates to hire based the displayed determined personality profiles as taught by Wood with the motivation of “find[ing] people that are best suited for a particular job” (Wood, P[0350]).
 Claim 6: The combination of Novack and Wood discloses the claimed invention as applied to claim 1 above. Wood further discloses wherein the personality assessments relate to emotional intelligence (see P[0124]: Emotional Intelligence).  
Claim 7: Novack further discloses wherein the personality assessments relate to relational intelligence (see P[0029]: sociability).  
Claim 8: Novack further discloses wherein the personality assessments relate to team intelligence (see P[0029]).  
Claims 9 and 10: Novack further discloses wherein the personality assessments relate to primary personality profile, personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, decision making, or learning style (see P[0029]: managing others, problem solving).  
Claim 19: Novack discloses wherein the personality assessments comprise how to supervise and encourage the potential candidates (see P[0029]: managing others).
Claim 20: The combination of Novack and Wood discloses the claimed invention as applied to claim 1 above. Wood further discloses wherein the displaying the determined personality profiles of each of the potential candidates along with their individual characteristics further comprises displaying recommendations on how to communicate with each of the potential candidates based on their determined personality profiles (See P[0363-364]: The administrator may decide to change the scoring and classification scheme to categorize people into just 4 nodes using the four Keirsey Temperaments (Rational, Artisan, Guardian, Idealist). All users are given the ability to opt-out from any group reporting or disclosure of their information to the administrator. [0364]: The users then proceed individually through the system as described above with the exception that the system uses the settings provided by the administrator. Once all of the individuals have finished their testing, the administrator can view the results via a series of reports designed to provide summary information for the group, and he can provide advice for the group. The group advice in this example is for corporate team building. The details of the team as a whole, including the aggregate traits of all the individuals that make up the team, are presented and provided to the administrator in the administrator page. The system will offer advice for improving team communication and greater understanding among the individuals and co-workers).
Claim 21: The combination of Novack and Wood discloses the claimed invention as applied to claim 1 above. Wood discloses providing recommendations based on the personality profile of an individual (see at least P[0363-0364]). Novack and Wood do not explicitly disclose the recommendations as being recommendations “on how to disagree with each of the potential candidates” based on their determined personality profiles. However, the Examiner asserts that the data identifying the recommendation as how to disagree with each of the potential candidates is simply a label for the recommendation being displayed and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of recommendation) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have how to disagree with each of the potential candidates be included in the recommendation of Novack as modified by Wood because the type of recommendation being displayed does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 22-26: The combination of Novack and Wood discloses the claimed invention as applied to claim 1 above. Wood discloses providing recommendations based on the personality profile of an individual (see at least P[0363-0364]). Novack and Wood do not explicitly disclose displaying negative perceptions each of the potential candidates may have of others based on their determined personality profiles, negative perceptions others may have of each of the potential candidates based on their determined personality profiles, notable characteristics each of the potential candidates have based on their determined personality profiles, fundamental desires each of the potential candidates have based on their determined personality profiles, recommended improvements for each of the potential candidates based on their determined personality profiles.  However, the Examiner asserts that the data identifying the displayed information as negative perceptions each of the potential candidates may have of others based on their determined personality profiles, negative perceptions others may have of each of the potential candidates based on their determined personality profiles, notable characteristics each of the potential candidates have based on their determined personality profiles, fundamental desires each of the potential candidates have based on their determined personality profiles, recommended improvements for each of the potential candidates based on their determined personality profiles is simply a label for the information being displayed and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have negative perceptions each of the potential candidates may have of others based on their determined personality profiles, negative perceptions others may have of each of the potential candidates based on their determined personality profiles, notable characteristics each of the potential candidates have based on their determined personality profiles, fundamental desires each of the potential candidates have based on their determined personality profiles, recommended improvements for each of the potential candidates based on their determined personality profiles be included in the information displayed of Novack as modified by Wood because the type of information being displayed does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 27: The combination of Novack and Wood discloses the claimed invention as applied to claim 1 above. Wood further discloses wherein the displaying the determined personality profiles of each of the potential candidates along with their individual characteristics further comprises displaying recommendations as to how to supervise and encourage each of the potential candidates based on their determined personality profiles (See P[0363-364]: The administrator may decide to change the scoring and classification scheme to categorize people into just 4 nodes using the four Keirsey Temperaments (Rational, Artisan, Guardian, Idealist). All users are given the ability to opt-out from any group reporting or disclosure of their information to the administrator. [0364]: The users then proceed individually through the system as described above with the exception that the system uses the settings provided by the administrator. Once all of the individuals have finished their testing, the administrator can view the results via a series of reports designed to provide summary information for the group, and he can provide advice for the group. The group advice in this example is for corporate team building. The details of the team as a whole, including the aggregate traits of all the individuals that make up the team, are presented and provided to the administrator in the administrator page. The system will offer advice for improving team communication and greater understanding among the individuals and co-workers).

Claims 4, 5, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Novack/Wood in view of Taylor et al (US 2009/0006178 A1, hereinafter “Taylor”).
Claim 4: Novack and Wood disclose the claimed invention as applied to claim 1 above. Novack discloses at P[0055]: the process 200 may also generate (252) a side-by-side comparison report for the candidate 118 and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). Novack and Wood do not expressly disclose the following limitations but Taylor teaches comprising the computer processor generating a comparison of the personality assessments of the potential candidates to existing employees' personality assessments, and wherein the determining which of the potential candidates to hire is further based on the comparison of the personality assessments of the potential candidates to the existing employees' personality assessments (see P[0007]: surveying incumbents from at least both halves of the performance continuum, generating an ideal profile for the position based upon the incumbent survey and the at least one performance indicator of the incumbents, using a survey to generate a candidate profile of a potential hire, comparing the candidate profile of the potential hire with the ideal profile for the position to determine a result for the potential hire, and determining whether to progress the potential hire to a next stage in the hiring process based upon the result. P[0030]: Survey comprised of a plurality of behavioral traits questions would be administered to the incumbent employees.  P[0037]: after the behavioral characteristic (dimension) scores for the incumbent employees have been calculated, an ideal profile of an organization is generated. P[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Novack and Wood with the method and system of a comparison of the personality assessments of the potential candidates to existing employees' personality assessments, and wherein the determining which of the potential candidates to hire is further based on the comparison of the personality assessments of the potential candidates to the existing employees' personality assessments as taught by Taylor because it would “provide[s] an organization with a better feel and understanding of the candidate and how they will perform in a particular role” (Taylor, P[0024]).
Claim 5: Novack and Wood disclose the claimed invention as applied to claim 1 above. Novack discloses at P[0055]: the process 200 may also generate (252) a side-by-side comparison report for the candidate 118 and a celebrity-driven profile (e.g., assessments determined for a person having a high profile in a given career). Novack and Wood do not expressly disclose the following limitations but Taylor teaches the computer processor generating a comparison of the personality assessments of the potential candidates to standard employee model personality assessments, and wherein the determining which of the potential candidates to hire is further based on the comparison of the personality assessments of the potential candidates to the standard employee model personality assessments (see P[0007]: surveying incumbents from at least both halves of the performance continuum, generating an ideal profile for the position based upon the incumbent survey and the at least one performance indicator of the incumbents, using a survey to generate a candidate profile of a potential hire, comparing the candidate profile of the potential hire with the ideal profile for the position to determine a result for the potential hire, and determining whether to progress the potential hire to a next stage in the hiring process based upon the result. P[0030]: Survey comprised of a plurality of behavioral traits questions would be administered to the incumbent employees.  P[0037]: after the behavioral characteristic (dimension) scores for the incumbent employees have been calculated, an ideal profile of an organization is generated. P[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Novack and Wood with the method generating a comparison of the personality assessments of the potential candidates to standard employee model personality assessments, and wherein the determining which of the potential candidates to hire is further based on the comparison of the personality assessments of the potential candidates to the standard employee model personality assessments as taught by Taylor because it would “provide[s] an organization with a better feel and understanding of the candidate and how they will perform in a particular role” (Taylor, P[0024]).
Claims 11-18: Novack and Wood disclose the claimed invention as applied to claim 1 above. Novack and Wood disclose personality assessments characteristics. Novack and Wood do not explicitly disclose the following limitations but Taylor teaches wherein the personality assessments comprise characteristics as to how the potential candidates think;  wherein the personality assessments comprise characteristics as to how the potential candidates make decisions; wherein the personality assessments comprise characteristics as to how the potential candidates handles tasks; wherein the personality assessments comprise characteristics as to how the potential candidates handle personal relationships; wherein the personality assessments comprise characteristics as to the work environment preferences of the potential candidates; wherein the personality assessments comprise how the potential candidates will fit into a particular business team; wherein the personality assessments comprise how the potential candidates will communicate with team members; wherein the personality assessments comprise how the potential candidates will be influenced by negative perceptions of or by team members (see P[0031]: Behavioral traits may include high energy, numeric reasoning, independent, analytical, high need of recognition, detailed oriented, mature, verbal reasoning, dependent on others, ambition, emotionally consistent, discipline, introverted, disorganized, introverted, disorganized, pessimistic, subjective, inflexible, idealistic, low energy, conscientious, cooperative, accepting of authority, low need of recognition, irresponsible, immature, rebellious, competitive, apathy, emotionally inconsistent, long-range thinking, risk taker, organized, optimistic, mental flexibility, objective, flexible, and realistic. Behavioral traits may also include personality traits such as honesty, integrity, reliability, affability, and compassion. P[0032]: Each dimension 108 is then associated with a composite 110, which is comprised of two or more dimensions 108. Examples of composites include interpersonal style, work style, and culture fit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the personality assessments of Novack and Wood, characteristics as to how the potential candidates think;  wherein the personality assessments comprise characteristics as to how the potential candidates make decisions; wherein the personality assessments comprise characteristics as to how the potential candidates handles tasks; wherein the personality assessments comprise characteristics as to how the potential candidates handle personal relationships; wherein the personality assessments comprise characteristics as to the work environment preferences of the potential candidates; wherein the personality assessments comprise how the potential candidates will fit into a particular business team; wherein the personality assessments comprise how the potential candidates will communicate with team members; wherein the personality assessments comprise how the potential candidates will be influenced by negative perceptions of or by team members as taught by Taylor because it would “help to determine how well a particular candidate will fit in with the organization” (Taylor, P[0028]).

Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. 
Applicant argues that the amended claim steps provide the detailed steps of hiring based on administering personality assessments to determine assessment data, determining the personality assessments based on the determined assessment data, determining the personality profile of the candidate and their characteristics based on the determined personality assessment, and determining which candidate to hire based on these determinations. These steps are detailed and not in the abstract.
However, the Examiner disagrees with the Applicant. The amended claim steps merely include limitations further recite the abstract idea as explained in the rejection above. Furthermore, the Applicant generally states that the amended steps are detailed and not in the abstract, but does not provide adequate rationale and explanation as to why administering personality assessments to determine assessment data, determining the personality assessments based on the determined assessment data, determining the personality profile of the candidate and their characteristics based on the determined personality assessment, and determining which candidate to hire based on these determinations are not abstract.
While the Applicant contends that “the amended claim requires something more than an abstract idea and detail both a practical application and inventive concept”, the Applicant’s claims do not adequately explain how the additional elements of the claim integrate to add any meaningful limits on the abstract idea. The additional elements are directed to: “one or more individual processors,” and “a computer processor, coupled through a network to the one or more individual processors” which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d.
Applicant contends that “the detailed steps of amended independent claim 1 improve upon the existing methods and apparatus for determining which potential candidate to hire based on determined unique personality assessments, determined unique personality profiles, and determined unique individual characteristics.  Applicant's claimed invention determines unique personality assessments, not disclosed in the prior art, which assists in making hiring decisions. (See Applicant's specification, paragraph [0055]). These unique personality assessments are used to determine unique personality types, not disclosed in the prior art, for the individual and to determine that individual's unique characteristics based on their determined personality type. (Id., paragraph [0048]). The determined unique characteristics, not disclosed in the prior art, are based on the unique assessment and the unique personality profiles. (Id., paragraph [0052]).”
Examiner points out that the eligibility under 35 U.S.C. 101  and patentability over the art (i.e. under 35 U.S.C. 102  and/or 103 ) is distinct.  See MPEP 2106.05 I: As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Furthermore, examiner asserts that using specific types of information to determine which potential candidate to hire based on does not make the abstract idea less abstract but simply narrows the abstract idea. 
Applicant argues that “Applicant's claimed invention provides a solution and technical improvement to the technological problem of determining who to hire. This allows for more efficient and effective hiring of the most qualified candidate which is an improvement over the prior art. (Id., paragraphs [0049] and [0067]).”
However, the Examiner disagrees with the Applicant. Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no individual processors, computer processor, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information including personality assessments, the determined personality profiles, and the individual characteristics, which is not a technical result or improvement thereof.
Examiner maintains that the claims are patent ineligible.
Applicant’s arguments with respect to the claim amendments of claims 1, 3, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 9 and 10 Applicant argues that Novack’s recitations of “managing others” does not relate to the claimed wherein the personality assessments relate to primary personality profile, personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, decision making, or learning style. However, the Examiner respectfully disagrees. Given the broadest reasonable interpretation of the claim limitations in light of specification, “managing others” as taught by Novack is related to the claimed “conflict management.” 
With respect to claim 15, Applicant argues that Taylor does not disclose, suggest or teach that the personality assessments comprise characteristics as to the work environment preferences of the potential candidates. However, the Examiner respectfully disagrees. Given the broadest reasonable interpretation of the claim limitations in light of specification, Taylor teaches the claimed limitations at [0030]: Survey 100 comprises a plurality of questions or items 102. Each item 102 has at least two possible answers or item options 104 and 106 associated with the item 102. Each item 102 is also associated with a dimension 108, which is comprised of two or more items. Each dimension 108 is associated with a particular behavioral trait. [0031] Behavioral traits may include high energy, numeric reasoning, independent, analytical, high need of recognition, detailed oriented, mature, verbal reasoning, dependent on others, ambition, emotionally consistent, discipline, introverted, disorganized, introverted, disorganized, pessimistic, subjective, inflexible, idealistic, low energy, conscientious, cooperative, accepting of authority, low need of recognition, irresponsible, immature, rebellious, competitive, apathy, emotionally inconsistent, long-range thinking, risk taker, organized, optimistic, mental flexibility, objective, flexible, and realistic. Behavioral traits may also include personality traits such as honesty, integrity, reliability, affability, and compassion. While specific labels are applied to the various exemplary traits, one of ordinary skill in the art would recognize that other behavioral traits or similar traits with different nomenclature could equally be useful. [0032]: Each dimension 108 is then associated with a composite 110, which is comprised of two or more dimensions 108. Examples of composites include interpersonal style, work style, and culture fit.
With respect to claim 16, Applicant argues that Taylor does not disclose, suggest or teach that the personality assessments comprise how the potential candidates will fit into a particular business team. However, the Examiner respectfully disagrees. Given the broadest reasonable interpretation of the claim limitations in light of specification, Taylor teaches the claimed limitations at [0030]: Survey 100 comprises a plurality of questions or items 102. Each item 102 has at least two possible answers or item options 104 and 106 associated with the item 102. Each item 102 is also associated with a dimension 108, which is comprised of two or more items. Each dimension 108 is associated with a particular behavioral trait. [0031]: Behavioral traits may include high energy, numeric reasoning, independent, analytical, high need of recognition, detailed oriented, mature, verbal reasoning, dependent on others, ambition, emotionally consistent, discipline, introverted, disorganized, introverted, disorganized, pessimistic, subjective, inflexible, idealistic, low energy, conscientious, cooperative, accepting of authority, low need of recognition, irresponsible, immature, rebellious, competitive, apathy, emotionally inconsistent, long-range thinking, risk taker, organized, optimistic, mental flexibility, objective, flexible, and realistic. Behavioral traits may also include personality traits such as honesty, integrity, reliability, affability, and compassion. While specific labels are applied to the various exemplary traits, one of ordinary skill in the art would recognize that other behavioral traits or similar traits with different nomenclature could equally be useful. [0032]: Each dimension 108 is then associated with a composite 110, which is comprised of two or more dimensions 108. Examples of composites include interpersonal style, work style, and culture fit.
With respect to claim 18, Applicant argues that Taylor does not disclose, suggest or teach that the personality assessments comprise how the potential candidates will be influenced by negative perceptions of or by tem members. However, the Examiner respectfully disagrees. Given the broadest reasonable interpretation of the claim limitations in light of specification, Taylor teaches the claimed limitations at [0030]: Survey 100 comprises a plurality of questions or items 102. Each item 102 has at least two possible answers or item options 104 and 106 associated with the item 102. Each item 102 is also associated with a dimension 108, which is comprised of two or more items. Each dimension 108 is associated with a particular behavioral trait. [0031] Behavioral traits may include high energy, numeric reasoning, independent, analytical, high need of recognition, detailed oriented, mature, verbal reasoning, dependent on others, ambition, emotionally consistent, discipline, introverted, disorganized, introverted, disorganized, pessimistic, subjective, inflexible, idealistic, low energy, conscientious, cooperative, accepting of authority, low need of recognition, irresponsible, immature, rebellious, competitive, apathy, emotionally inconsistent, long-range thinking, risk taker, organized, optimistic, mental flexibility, objective, flexible, and realistic. Behavioral traits may also include personality traits such as honesty, integrity, reliability, affability, and compassion. While specific labels are applied to the various exemplary traits, one of ordinary skill in the art would recognize that other behavioral traits or similar traits with different nomenclature could equally be useful. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hill (US 20150379888 A1) describes members can create groups, as noted above, and view Group Analytics. FIG. 11A illustrates one such example—the pie chart at 1100 depicts the breakdown of all group members by first color, which relates to the predominant temperament exhibited within the group. The Pareto diagram at 1105 shows the aggregation of all four colors across the group population. An administrator may dictate whether the group analytics displays the personal color bar 1100 for each user (alternately referred to as an “Aggregated Assessment Result”). See also Fig. 8B and 8C.
Mondal (US 20150161567 A1) which describes the psychometric test results window 1030 displays all or some of the psychometric test results, e.g. "Achievement Drive", "Adaptability", "Agreeableness", etc., associated with the ideal candidate profile. The process 300 is configured to execute a comparison between each of the employee profiles and the ideal candidate profile). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629